Exhibit 10.1

 

SEALED AIR CORPORATION

 

Amendment

 

to

 

1998 Restricted Stock Plan for Non-Employee Directors

 

April 15, 2004

 

Section 4(c) of the Restricted Stock Plan for Non-Employee Directors of Sealed
Air Corporation (the “Corporation”), which was approved by the stockholders of
the Corporation on June 26, 1998, is amended so that the first sentence of that
section reads as follows:

 

Except for gifts of shares permitted under this Section, no grant of shares of
Common Stock pursuant to the Plan shall be transferable by the recipient of such
grant, and no shares of Common Stock issued pursuant to the Plan, or any
interest herein, may be sold, transferred, pledged, encumbered or otherwise
disposed of (including without limitation by way of gift or donation) by the
Non-Employee Director to whom such shares are issued as long as such
Non-Employee Director shall remain a director of the Corporation, except that
all restrictions on transfer of shares issued pursuant to the Plan set forth in
this Section 4(c) shall cease upon and after the 72nd birthday of the
Non-Employee Director.

 

--------------------------------------------------------------------------------